Title: From John Adams to John Jay, 10 August 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster Aug. 10. 1785
          
          The Arret of the King of France, in his Council of the Tenth of July, has a Preamble which deserves to be well considered in America. The increasing Liberality of Sentiment among Philosophers and Men of Letters, in various Nations, has for Sometime given Reason to hope for a Reformation, a Kind of Protestantism, in the Commercial System of the World; but I believe that this Arret is the first Act of any Souvereign, which has openly avowed commercial Principles so generous and noble “Nothing could appear to the King more desirable and Suitable to his own Principles than a general Liberty, which freeing from all Kinds of Fetters the Circulation of all Productions and goods of different Countries, would make of all Nations, as it were, but one, in point of Trade; but as long as that Liberty cannot be universally admitted and every where reciprocally, the Interest of the Kingdom requires of his Majestys Wisdom, that he should exclude from it, or Suffer to be imported by the Nation only, those foreign Goods, the free Importation of which would be hurtfull to his Kingdom and Manufactories, and might make the Ballance of Trade to be against him.”
          The United States of America have done more than all the Œconomists in France towards propagating in the World that magnanimous Sentiment: But they have more Cause than the Court of France to complain, that Liberty is not universally and reciprocally admitted. They have cause to complain against France herself in some degree; but more against Great Britain. For France, in some degree, calculates all her Policy towards Us upon a Principle which England pursues more Steadily. a Principle not So properly of enriching and Strengthening herself at our Expence, as of impoverishing and weaking us, even at her own Expence. Simple Selfishness, which is only the Absence of Benevolence, is much less unamiable, than positive Malevolence. As the French Court has condescended to adopt our Principle, in Theory, I am very much afraid We shall be obliged to imitate their Wisdom in Practice, and exclude from the United States, or Suffer to be imported by our Nation only, and in their own Ships, those foreign Goods which would be hurtfull to the United States and their Manufactories, make the Ballance of Trade to be against them, or annihilate or diminish their Shipping or Mariners.
          We have hitherto been the Bubbles of our own Philosophical and equitable Liberality, and, instead of meeting correspondent Sentiments, both France and England have Shewn a constant Disposition to take a Selfish and partial Advantage of Us because of them; nay to turn them to the diminution or destruction of our own Means of Trade, and Strength. I hope We shall be the Dupes no longer than We must. I would venture upon Monopolies and Exclusions, if they were found to be the only Arms of Defence against Monopolies and Exclusions, without fear of offending Deane Tucker or the Ghost of Dr Quenay.
          I observe farther, with Pleasure in this Preamble, that the King “is particularly occupied with the Means of encouraging the Industry of his Subjects, and of propagating the Extent of their Trade, and reviving their Manufactories.[”] Great Things may be done, in this Way, for the Benefit of America as well as of France, if the Measures are calculated upon the honest old Principle of “Live and let live.” but if another Maxim is adopted “I will live upon your means of living,” or another Still worse “I will half Starve that you may quite Starve” instead of rejoicing at it, We must look out for means of preserving Ourselves. These means can never be Secured, entirely, untill Congress Shall be made Supream in foreign Commerce, and shall have digested a Plan for all the States. But, if any of the states continue to refuse their Assent, I hope that Individuals States will take it Seperately upon themselves, and confine their Exports and Imports wholly to Ships and Mariners of the United states, or even to their own ships and Mariners, or which is best of all to the ships and Mariners of those States which will adopt the Same Regulations. I Should be extreamly sorry however that there ever should be a necessity, of making any Distinction between the ships and Mariners of different States. It would be infinitely better to have all American ships & seamen entituled to equal Privilidges in all the thirteen states. But their Privilidges should be made much greater than those of foreign ships & seamen.
          With great Respect & Esteem I have the Honour / to be, sir your most obedient & most / humble servant
          
            John Adams
          
        